PER CURIAM.
Claimant requests judicial review of an order of the Workers’ Compensation Board. The Board’s order granted claimant an award of compensation equal to 80 degrees for 25 percent unscheduled disability for his back injury. The order modified the order of the hearings referee who had awarded claimant 40 percent permanent partial disability, equal to 128 degrees.
We have reviewed the record de novo. The evidence does not preponderate in favor of a different result than that reached by the Board. We defer to the expertise of the Board and its determination of the extent of claimant’s partial disability. Romero v. Compensation Department, 250 Or 368, 440 P2d 866 (1968) and Russell v. SAIF, 33 Or App 153, 576 P2d 376 (1978).
Affirmed.